Citation Nr: 1206979	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to an initial compensable rating for left inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran has indicated that the ratings assigned for his service-connected disabilities do not adequately compensate the severity of those disabilities.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The Veteran claims that his herniorrhaphy scar is more pronounced than was reported and that the surgical mesh from the procedure causes nerve problems.  The Veteran submitted additional medical evidence to indicate that he sought treatment for abdominal pain related to his surgery in September and October 2011.  The Veteran was last afforded a VA examination to assess his disability in January 2008.  Because the examination is four years old and the evidence indicates recent treatment for this disability, a new examination should be scheduled to assess the current nature and severity of the disability.

With regard to the right ankle injury, the Veteran indicated that he experiences persistent popping and periodic pain.  He submitted additional medical evidence to indicate that he has sought treatment for his right ankle disability and underwent a right ankle arthroscopy and anterolateral scar debridement in March 2011.  The Veteran was last afforded a VA examination to assess his disability in January 2008.  Because the examination is four years old and the evidence shows that the Veteran has undergone a surgical procedure for that disability since the most recent examination, a new examination should be scheduled to assess the current nature and severity of the disability.

With regard to the right shoulder disability, the Veteran indicated that he has occasional popping and cracking sensations and pain upon lifting heavy objects.  He also reported that his flexion and extension are worse than they once were.  The Veteran was last afforded a VA examination to assess his disability in January 2008.  Because the examination is four years old and stale for purposes of rating this disability, a new examination should be scheduled to assess the current nature and severity of the disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of his left inguinal herniorrhaphy, post operative with residual scar.  Any and all studies deemed necessary should be completed.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically indicate whether or not the postoperative hernia is readily reducible and whether or not the hernia is well supported by a truss or belt.  The examiner should also report the current subjective and objective symptoms and manifestations associated with the Veteran's left inguinal herniorrhaphy, post operative with residual scar.  In particular, the examiner should note if the post-operative residual scar is painful on examination.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the extent of his right ankle disability.  The examiner should review the claim file and should note that review in the report.  All necessary tests and studies, including range of motion studies, should be conducted.  All losses of function due to pain, excess motion, painful motion, incoordination, or fatigability should be equated to additional degrees of limitation of motion beyond that shown clinically.  The examiner should also state whether there is any malunion of the tibia or fibula.  In particular, the examiner should note if the post-operative residual scar is painful on examination.

3.  Schedule the Veteran for a VA orthopedic examination to assess the current severity of his right shoulder disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide range of motion for the right shoulder, expressed in degrees.  The examiner should also state whether there is any additional loss of function due to weakness, painful motion, fatigability, incoordination, or excess motion.  In particular, the examiner should note if the post-operative residual scar is painful on examination.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

